DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to a method of forming a glass-ceramic, non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the necessarily an inherent property of the process taught by Beall. For example, Applicant argues persuasively that the product of such a laser induced crystallization may result in non-uniform transition across the depth of the sheet or layer. In the Remarks of 11/6/20, pp. 8-9, Applicant describes the present specification, showing that laser induced crystallization producing a uniform gradient through the thickness or depth of the glass or sheet is the result of varying the energy of the laser so as to mitigate temperature effects between the first and second regions and that varying the energy of the laser in this way, or in order to produce this effect, is not taught by Beall (see Remarks of 11/6/20, pp. 8-9, and see Specification [0065]).  Beall fails to specifically teach the existence of such a gradient. Furthermore, the Examiner has been unable to find prior art teaching a third region defining a transition between the first region and the second region and including crystals that range in size from the first median crystal size to the second median crystal size, the transition having a gradient of crystal sizes between the first region and the second region, the gradient defining a uniform profile extending from a top surface of the cover sheet to a bottom surface of the cover sheet. Therefore, particularly in view of the claimed application of a cover sheet for an electronic device, one of ordinary skill in the art at the time of the invention would not have found it obvious to have applied the first crystal size region, second crystal size region, and third transition region as presently claimed based on the teachings of the prior art.	The combination of elements as set forth in the independent claims 15 and dependent claims 16-20 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashima et al. (US 2004/0003627, “Hashima”) discloses a locally crystallized glass but suffers from similar deficiencies as does Beall (see discussion, above). Moreover, Hashima is not drawn to a related art (i.e., cover glass for an electronic device) nor to the same problems the present invention is associated with and therefore is not considered to be analogous art. Therefore one of ordinary skill in the art would not have found it obvious to have arrived at the present invention in view of Hashima.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.